Title: From James Madison to Edmund Randolph, 24 March 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. March 24, 1783.
The express by whom I send this conveys to the Governor the welcome event of a general peace. The preliminary articles were signed on the 20th. of Jany. The day to which hostilities are limited is omitted in the abstract of the preliminaries transmitted to Congs. This intelligence altho’ not from our Ministers is authenticated beyond all possibility of doubt. For the outlines of the Articles I refer to the letter to the Govr. & for the articles themselves as recd. by Congs. to my letter by tomorrows post.
I am &c.
J. Madison Jr.
